Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2018

                                      No. 04-18-00383-CV

                        IN THE INTEREST OF M.A.L.R., A CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01819
                      The Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
         The court reporter has filed a notification of late record, requesting an extension of time
to file the reporter’s record to July 5, 2018. The extension is GRANTED. The reporter’s record is
due on July 5, 2018.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court